AIR METHODS CORPORATION ECONOMIC VALUE ADDED BONUS PLAN Adopted: February 5, 2009 SECTION 1. PURPOSES OF THE PLAN. Air Methods Corporation (the “Company”) hereby establishes the Economic Value Added Bonus Plan (the “Plan”).The purpose of the Plan is to measure financial performance of the Company in terms of Economic Value Added (“EVA”), and to provide those executive officers identified in Section 7 below (each a “Participant,” and collectively, the “Participants”) with incentive compensation based upon EVA results achieved during the Performance Period (as defined below).The Plan is intended to encourage initiative, resourcefulness, teamwork, motivation, and efficiency on the part of the Participants that will result in financial success for both the stockholders and the Participants. SECTION 2. CERTAIN DEFINITIONS. “Board” means the Board of Directors of the Company. “Cause” shall include (i) a materialbreach of the terms and conditions of a Participant’s respective employment agreement with the Company, (ii) a willful disobedience of reasonable directions of the Board, (iii) committed gross malfeasance in performance of the Participant’s duties under his respective employment agreement, or (iv) acts resulting in an indictment charging the Participant with the commission of a felony; provided that the commission of acts resulting in such an indictment shall constitute Cause only if a majority of the directors who are not also subject to any such indictment determine that the Participant’s conduct was willful and has substantially adversely affected the Company or its reputation. “Change in Control” means an event that a merger, sale of assets, sale or exchange of stock, or other corporate reorganization occurs with another corporation or other entity, following which and as a result of which, at least 50% of the ownership interest of the surviving corporation is held by persons other than the stockholders of the Company prior to such transaction, or a majority of the directors of the surviving corporation are persons other than the directors of the Company prior to such transaction. “Code” means the Internal Revenue Code of 1986, as amended. “Committee” means two or more directors, all of whom are Disinterested Persons, or in the absence of such a committee, at the Board's discretion, the full Board.The initial Committee shall be the Compensation Committee of the Board. “Disability” means the complete and total inability of the Participant, due to illness, physical or comprehensive mental impairment to substantially perform all of his duties as described herein for a consecutive period of thirty (30) days or more. “Disinterested Persons” means a director of the Company who is not, during the one year prior to service as an administrator of the Plan, granted or awarded equity securities pursuant to the Company’s 2006 Equity Compensation Plan or any other plan of the Company or any of its affiliates except as may be permitted by Rule 16b-3(d) under the Securities Exchange Act of 1934 or any successor to such rule. “GAAP” means generally accepted accounting principles in effect in the United States at such time, applied on a consistent basis. “Subsidiaries” has the meaning given to such term in Section 424(f) of the Code. “Treasury Regulations” means the Treasury Regulations promulgated under the Code. SECTION 3. ADMINISTRATION. 3.1Authority.
